



AUTODESK, INC.
2012 EMPLOYEE STOCK PLAN
(AS AMENDED AND RESTATED EFFECTIVE
AS OF JUNE 12, 2018)*
1.Purposes of the Plan. The purposes of this 2012 Employee Stock Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, and to promote the
success of the Company’s business.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Shares are listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock or
Restricted Stock Units.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to each Award granted under the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change of Control” means the occurrence of any of the following events,
in one or a series of related transactions:
(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or a Company
employee benefit plan, including any trustee of such plan acting as trustee, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or
(ii)    a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
(iii)    the sale or disposition by the Company of all or substantially all the
Company’s assets; or
(iv)    a change in the composition of the Board, as a result of which fewer
than a majority of the Directors are Incumbent Directors. “Incumbent Directors”
shall mean Directors who either (A) are Directors as of the





--------------------------------------------------------------------------------





date this Plan is approved by the Board, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors and whose election or nomination was not in connection with any
transaction described in (i) or (ii) above or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company.
Further, if a Change in Control constitutes a payment event with respect to any
Award which provides for the deferral of compensation and is subject to Section
409A of the Code, in order to make payment upon such Change in Control, the
transaction or event described above with respect to such Award must also
constitute a “change in ownership,” a “change in the effective control” or a
“change in the ownership of substantial assets” of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5) (or any successor
provision), and if it does not, payment of such Award will be made pursuant to
the Award’s original payment schedule or, if earlier, upon the death of the
Participant, unless otherwise provided in the Award Agreement.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.
(i)    “Common Stock” means the Common Stock of the Company.
(j)    “Company” means Autodesk, Inc., a Delaware corporation, or any successor
thereto.
(k)    “Date of Grant” means, with respect to an Award, the date that the Award
is granted and its exercise price is set (if applicable), consistent with
Applicable Laws and applicable financial accounting rules.
(l)    “Director” means a member of the Board.
(m)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code, provided, however, that to the extent necessary to comply
with Section 409A of the Code, “Disability” shall have the meaning set forth in
Treasury Regulation Section 1.409A-3(i)(4) (or any successor provision).
(n)    “Earnings Per Share” means, as to any Performance Period, fully diluted
earnings per share of the Company, a business unit or an industry group, as
defined by generally accepted accounting principles.
(o)    “Effective Date” means January 6, 2012.
(p)    “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. An Employee shall not cease to be an Employee in the
case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the 91st day of such leave any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option.





--------------------------------------------------------------------------------





(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.
(r)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
of the National Association of Securities Dealers, Inc. Automated Quotation
(“Nasdaq”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination; or
(ii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
(iii)    If Fair Market Value is to be determined as of a date which is not a
date on which the Common Stock is traded, then the Fair Market Value on such
date shall be the Fair Market Value on the next subsequent trading date.
(s)    “Fiscal Year” means a fiscal year of the Company.
(t)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(u)    “Net Income” means, as to any Performance Period, net income for the
Performance Period of the Company, a business unit or an industry group, as
defined by generally accepted accounting principles.
(v)    “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(w)    “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Agreement.
(x)    “Operating Margins” means the ratio of Operating Income to Revenue.
(y)    “Operating Income” means income from operations of the Company, a
business unit or an industry group, as defined by generally accepted accounting
principles.
(z)    “Option” means an Incentive Stock Option or Nonqualified Stock Option
granted pursuant to the Plan.
(aa)    “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(bb)    “Participant” means the holder of an outstanding Award granted under the
Plan.
(cc)    “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Administrator (in its discretion) to be applicable to a Participant with
respect to Awards of Restricted Stock or Restricted Stock Units. Such
Performance Goals may be made applicable to Awards which are intended to comply
with Section 162(m) of the Code, as well as Awards which not intended to comply
with Section 162(m) of the Code. As determined by the Administrator, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a)





--------------------------------------------------------------------------------





Revenue, (b) Earnings Per Share, (c) Net Income, (d) Operating Margins, (e)
Total Stockholder Return, (f) recurring revenue (including annualized), (g)
bookings, (h) billings, (i) number of customers, (j) objective customer
indicators, (k) expenses, (l) cost reduction goals, (m) economic value added,
(n) cash flow (including operating cash flow or free cash flow), (o) cash flow
per share, and (p) sales or revenue targets, including product or product family
targets. The Performance Goals may differ from Participant to Participant and
from Award to Award. Any criteria used may be measured, as applicable, (i) on
Pro Forma numbers, (ii) in absolute terms, (iii) in relative terms (including,
but not limited, the passage of time and/or against other companies or financial
metrics), (iv) on a per share and/or share per capita basis, (v) against the
performance of the Company as a whole or against particular segments, business
units, industry groups or products of the Company and/or (vi) on a pre-tax or
after-tax basis. Prior to the date on which such Performance Goals are
determined, the Administrator shall stipulate whether any element(s) (for
example, but not by way of limitation, the effect of mergers or acquisitions)
shall be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (notwithstanding any other provision of the
Plan, whether or not such determinations result in any Performance Goal being
measured on a basis other than generally accepted accounting principles). Such
stipulation may also be made after the date such Performance Goals are
determined to the extent that such stipulation would not violate Section 162(m)
of the Code.
(dd)    “Performance Period” means any Fiscal Year or such longer period as
determined by the Administrator in its sole discretion.
(ee)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 9, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator, in its discretion.
(ff)    “Plan” means this 2012 Employee Stock Plan, as set forth in this
instrument and as hereafter amended from time to time.
(gg)    “Pro Forma” means calculation of a Performance Goal in a manner that
excludes certain non-recurring, unusual or non-cash expenses or credits, such as
restructuring expenses, extraordinary tax events, expenses or credits related to
equity compensation or the like, acquisition related expenses and charges,
extraordinary items, income or loss from discontinued operations, and/or gains
or losses from early extinguishment of debt instead of conforming to generally
accepted accounting principles.
(hh)    “Restricted Stock” means an Award granted to a Participant pursuant to
Section 9.
(ii)    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Section 10.
(jj)    “Revenue” means net sales for the Performance Period of the Company, a
business unit or an industry group, as defined by generally accepted accounting
principles.
(kk)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ll)    “Section 16(b)” means Section 16(b) of the Securities Exchange Act of
1934, as amended.
(mm)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.





--------------------------------------------------------------------------------





(nn)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(oo)    “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.
3.    Stock Subject to the Plan.
(a)    Subject to the provisions of Section 13 of the Plan, the maximum
aggregate number of Shares which may be issued under the Plan is equal to
42,750,000 Shares plus that number of Shares remaining for issuance under the
2008 Employee Stock Plan as of January 6, 2012, not to exceed 8,500,000 Shares,
plus that number of Shares that are subject to equity awards granted under the
2008 Employee Stock Plan, the 2008 Employee Stock Plan (as amended and
restated), the 2006 Employee Stock Plan and the 1996 Stock Plan (collectively,
the “Prior Plans”) which are outstanding as of January 6, 2012, not to exceed
6,000,000 Shares, and thereafter terminate, expire, lapse or are forfeited for
any reason and which following the termination, expiration, lapse or forfeiture
of such awards do not again become available for issuance under the Prior Plans,
with the maximum aggregate total of Shares which may be issued under the Plan
not to exceed 57,250,000 Shares.
(b)    The Shares may be authorized, but unissued, or reacquired Common Stock.
Subject to Section 3(c) hereof, if an Award expires or becomes unexercisable
without having been exercised in full, or with respect to Restricted Stock or
Restricted Stock Units, is forfeited to or repurchased by the Company, the
unpurchased Shares (or for Awards other than Options, the forfeited or
repurchased Shares) which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan under any Award will not be returned to the
Plan and will not become available for future distribution under the Plan;
provided, however, that if unvested Shares of Restricted Stock or Restricted
Stock Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the tax and exercise price of an Award will not become available for future
grant or sale under the Plan. Any Shares repurchased by the Company with the
proceeds from the exercise of Options will not become available for future grant
or sale under the Plan. To the extent an Award under the Plan is paid out in
cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment provided in Section 13, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options shall
equal the aggregate Share number stated in Section 3(a), plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 3(b).
(c)    Notwithstanding anything to the contrary, each Share subject to an
Incentive Stock Option or Nonqualified Stock Option shall be counted against the
Shares authorized for issuance under the Plan as one Share. Each Share subject
to an Award of Restricted Stock or Restricted Stock Units shall be counted
against the Shares authorized for issuance under the Plan as 1.79 Shares. Each
Share which is subject to an Award of Restricted Stock or Restricted Stock Units
granted under the Plan which is forfeited to or repurchased by the Company
pursuant to Section 3(b) hereof shall count as having returned 1.79 Shares to
the total of number of Shares which are available for future grant or sale under
the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. The Plan may be administered by the Board
or different Committees with respect to different groups of Employees.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.





--------------------------------------------------------------------------------





(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
(i)    to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(r) of the Plan;
(ii)    to select the Employees to whom Awards may be granted hereunder;
(iii)    to determine whether and to what extent Awards are granted hereunder;
(iv)    to determine the number of Shares to be covered by each Award granted
hereunder;
(v)    to approve forms of agreement for use under the Plan;
(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. With respect to Options, such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options may be exercised, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
(vii)    to construe and interpret the terms of the Plan and Awards granted
hereunder;
(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
(ix)    to modify or amend each Award (not inconsistent with the terms of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to allow Participants to satisfy withholding tax obligations in such
manner as may be determined by the Administrator in accordance with the terms of
the Plan;
(xii)    to determine the terms and restrictions applicable to Awards; and
(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards and shall be given the maximum
deference permitted by law.
5.    Eligibility. Awards may be granted only to Employees.
6.    No Employment Rights. Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s employment
with the Company or its Subsidiaries, nor





--------------------------------------------------------------------------------





shall they interfere in any way with the Participant’s right or the Company’s or
Subsidiary’s right, as the case may be, to terminate such employment at any
time, with or without cause or notice.
7.    Term of Plan. The Plan shall become effective on January 6, 2012 and
continue in effect, unless terminated earlier, until June 30, 2022.
8.    Stock Options.
(a)    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees at any time and from time to time as
determined by the Administrator in its sole discretion. The Administrator, in
its sole discretion, shall determine the number of Shares subject to each
Option, provided that during any Fiscal Year, no Participant shall be granted
Options covering more than a total of 1,500,000 Shares; provided, however, that
such limit shall be 3,000,000 Shares in the Participant’s first Fiscal Year of
Company service. The Administrator may grant Incentive Stock Options,
Nonstatutory Stock Options, or a combination thereof.
(b)    Term. The term of each Option shall be stated in the Notice of Grant;
provided, however, that the term shall be no longer than ten (10) years from the
Date of Grant. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be no longer than five (5) years from the Date of Grant.
Subject to the five (5) and ten (10) year limits set forth in the preceding
sentence, the Administrator may, after an Option is granted, extend the maximum
term of the Option. Unless otherwise determined by the Administrator, any
extension of the term of an Option pursuant to this Section 8(b) shall comply
with Code Section 409A.
(c)    Option Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the Date of Grant; provided, however, that in the case of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the Date of Grant.
Notwithstanding the foregoing, in the event that the Company or a Subsidiary
consummates a transaction described in Section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), persons who
become Employees on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Administrator, in its sole discretion and consistent
with Section 424(a) of the Code, may determine that such substitute Options
shall have an exercise price less than one hundred percent (100%) of the Fair
Market Value of the Shares on the Date of Grant.
(d)    No Repricing. The exercise price for an Option may not be reduced without
the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option as well as an Option exchange program
whereby the Participant agrees to cancel an existing Option in exchange for (a)
Awards with a lower exercise price, (b) a different type of Award, (c) cash, or
(d) a combination of (a), (b) and/or (c).
(e)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period or until performance
milestones are satisfied.
(f)    Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock





--------------------------------------------------------------------------------





Option, the Administrator shall determine the acceptable form of consideration
at the time of grant. Subject to Applicable Laws, such consideration may consist
entirely of:
(i)    cash;
(ii)    check;
(iii)    other Shares which (A) in the case of Shares acquired upon exercise of
an option, have been owned by the Participant for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;
(iv)    delivery to the Company of (A) a properly executed exercise notice
together with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and (B) the sale
proceeds required to pay the exercise price;
(v)    any combination of the foregoing methods of payment; or
(vi)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; provided, however, that in no
case will loans be permitted as consideration for exercising an Option
hereunder.
(g)    Exercise of Option; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement.
An Option may not be exercised for a fraction of a Share.
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
optioned stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Share promptly after the Option is exercised.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Share is issued, except as provided in Section 13
of the Plan.
Exercising an Option in any manner shall decrease the number of Shares
thereafter available for sale under the Option, by the number of Shares as to
which the Option is exercised.
(h)    Termination of Relationship as an Employee. If a Participant ceases to be
an Employee, other than by reason of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement, to the extent that the Participant was
entitled to exercise it on the date of termination. In the absence of a
specified time in the Award Agreement, the Option shall remain exercisable for
three (3) months following the date of the Participant’s termination, to the
extent that the Participant was entitled to exercise it on the date of
termination.
(i)     Disability. If a Participant ceases to be an Employee by reason of the
Participant’s Disability, the Participant may exercise his or her Option for
twelve (12) months following the date of the Participant’s termination, to the
extent that the Participant was entitled to exercise it on the date of
termination.
(j)    Death of Participant. If a Participant ceases to be an Employee by reason
of the Participant’s death, the Option may be exercised for twelve (12) months
following the date of the Participant’s





--------------------------------------------------------------------------------





death, to the extent that the Participant was entitled to exercise it on such
date, by the Participant’s designated beneficiary, provided such beneficiary has
been designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution.
(k)    General. Notwithstanding the foregoing, in no event may the Option be
exercised after its term has expired. If, on the date of termination, the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant (or the Participant’s beneficiary or
representative, as the case may be) does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
(l)     ISO $100,000 Rule. Each Option shall be designated in the Notice of
Grant as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of Shares subject to a Participant’s Incentive Stock Options
granted by the Company, any Parent or Subsidiary, which become exercisable for
the first time during any calendar year (under all plans of the Company or any
Parent or Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 8(l), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the time of grant.
9.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees as the Administrator, in its sole discretion,
shall determine. The Administrator, in its sole discretion, shall determine the
number of Shares to be granted to each Participant, provided that during any
Fiscal Year, no Participant shall receive more than a total of 750,000 Shares of
Restricted Stock (and/or Restricted Stock Units); provided, however, that such
limit shall be 1,500,000 Shares in the Participant’s first Fiscal Year of
Company service.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 9, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 9(d).
(i)    General Restrictions. The Administrator may set restrictions based upon
continued employment or service with the Company and its affiliates, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), the achievement of Performance Goals, applicable federal or state
securities laws, other Applicable Laws, or any other basis determined by the
Administrator in its discretion.
(ii)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under Section
162(m) of the Code, the Administrator, in its discretion, may set restrictions
based upon the achievement of Performance Goals. The Performance Goals shall be
set by the Administrator on or before the latest date permissible to enable





--------------------------------------------------------------------------------





the Restricted Stock to qualify as “performance-based compensation” under
Section 162(m) of the Code. In granting Restricted Stock which is intended to
qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock under Section 162(m) of the Code
(e.g., in determining the Performance Goals).
(iii)    Legend. The Administrator, in its discretion, may legend the Shares
representing Restricted Stock to give appropriate notice of such restrictions.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions shall lapse or be removed. After the
restrictions have lapsed, the Participant shall be entitled to have any legend
or legends under Section 9(d)(iii) removed from his or her Share, and the Shares
shall be freely transferable by the Participant. The Administrator (in its
discretion) may establish procedures regarding the release of Shares from escrow
and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company.
(f)    Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
(h)    Return of Restricted Stock to the Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.
10.    Restricted Stock Units.
(a)    Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Employees at any time and from time to time, as shall be determined by the
Administrator, in its sole discretion. The Administrator shall have complete
discretion in determining the number of Restricted Stock Units granted to each
Participant, provided that during any Fiscal Year, no Participant shall receive
more than a total of 750,000 Restricted Stock Units (and/or Shares of Restricted
Stock); provided, however, that such limit shall be 1,500,000 Restricted Stock
Units in the Participant’s first Fiscal Year of Company service.
(b)    Value of Restricted Stock Units. Each Restricted Stock Unit shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.
(c)    Restricted Stock Unit Agreement. Each Award of Restricted Stock Units
shall be evidenced by an Award Agreement that shall specify any vesting
conditions, the number of Restricted Stock Units granted, and such other terms
and conditions as the Administrator, in its sole discretion, shall determine.
(d)    Performance Objectives and Other Terms. The Administrator, in its
discretion, shall set performance objectives or other vesting criteria which,
depending on the extent to which they are met, will determine the number or
value of Restricted Stock Units that will be paid out to the Participants. Each
Award of Restricted Stock Units shall be evidenced by an Award Agreement that
shall specify the





--------------------------------------------------------------------------------





Performance Period, and such other terms and conditions as the Administrator, in
its sole discretion, shall determine.
(i)    General Performance Objectives, Performance Goals or Vesting Criteria.
The Administrator may set performance objectives or vesting criteria based upon
the achievement of Company-wide, departmental, or individual goals, Performance
Goals, applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion (for example, but not by way
of limitation, continuous service as an Employee).
(ii)    Section 162(m) Performance Objectives. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under Section
162(m) of the Code, the Administrator, in its discretion, may determine that the
performance objectives applicable to Restricted Stock Units shall be based on
the achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock Units to qualify as “performance-based compensation” under Section 162(m)
of the Code. In granting Restricted Stock Units that are intended to qualify
under Section 162(m) of the Code, the Administrator shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Restricted Stock Units under Section 162(m) of the Code
(e.g., in determining the Performance Goals).
(e)    Earning of Restricted Stock Units. After the applicable Performance
Period has ended, the holder of Restricted Stock Units shall be entitled to
receive a payout of the number of Restricted Stock Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives have been achieved.
After the grant of a Restricted Stock Unit, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for such Restricted
Stock Unit.
(f)    Form and Timing of Payment of Restricted Stock Units. Payment of vested
Restricted Stock Units shall be made as soon as practicable after vesting
(subject to any deferral permitted under Section 18). The Administrator, in its
sole discretion, may pay Restricted Stock Units in the form of cash, in Shares
or in a combination thereof.
(g)    Cancellation of Restricted Stock Units. On the date set forth in the
Award Agreement, all unvested Restricted Stock Units shall be forfeited to the
Company and, except as otherwise determined by the Administrator, again shall be
available for grant under the Plan.
11.    Leaves of Absence. Unless the Administrator provides otherwise or except
as otherwise required by Applicable Laws, vesting of Awards granted hereunder
shall continue during any leave of absence approved by the Administrator.
12.    Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate; provided, however, that such Award shall in
no event be transferable for value. Notwithstanding the foregoing, a Participant
may, if the Administrator (in its discretion) so permits, transfer an Award to
an individual or entity other than the Company. Any such transfer shall be made
in accordance with such procedures as the Administrator may specify from time to
time.
13.    Adjustments Upon Changes in Capitalization.
(a)    Subject to any required action by the stockholders of the Company, the
number of Shares covered by each outstanding Award, the number of Shares which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, as well as the price per Share of Common Stock covered
by each such outstanding Award and the 162(m) Fiscal Year share issuance limits
under Sections 8(a), 9(a) and 10(a) hereof, shall be





--------------------------------------------------------------------------------





proportionately adjusted for any increase or decrease in the number or value of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number or value of issued Shares effected without receipt of
consideration by the Company (excluding a regular cash dividend); provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Compensation Committee, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the Shares covered thereby, including Shares as to which the Award
would not otherwise be exercisable. In addition, the Administrator may provide
that any Company repurchase option or forfeiture rights applicable to any Award
shall lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
(c)    Change of Control. In the event of a Change of Control, each outstanding
Award shall be assumed or an equivalent Award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.
In the event that the successor corporation refuses to assume or substitute for
the Award, the Participant shall fully vest in and have the right to exercise
all of his or her outstanding Options, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock will lapse and all Restricted Stock Units shall become fully vested;
provided, however, that, with respect to Awards with performance-based vesting,
including but not limited to Restricted Stock and Restricted Stock Units, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.
In addition, if an Option is not assumed or substituted in the event of a Change
of Control, the Administrator shall notify the Participant in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period.
For the purposes of this paragraph, an Award shall be considered assumed if,
following the Change of Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change of Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or upon the payout of the Restricted Stock Unit Award,
for each Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change of Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.





--------------------------------------------------------------------------------





14.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. Subject to Section 8(d) hereof, the Board may
at any time amend, alter, suspend or terminate the Plan; provided, however, that
to the extent necessary and desirable to comply with any Applicable Law, the
Company shall obtain stockholder approval of any Plan amendment in such a manner
and to such a degree as required.
(b)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (or electronic format) and signed by the
Participant and the Company.
15.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise or receipt of
Shares pursuant to an Award, the Company may require the person exercising or
receiving Shares pursuant to an Award to represent and warrant at the time of
any such exercise or receipt that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
16.    Liability of Company.
(a)    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
(b)    Grants Exceeding Allotted Shares. If the Shares covered by an Award
exceed, as of the Date of Grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with Section 14(a) of the Plan.
17.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
18.    Deferrals. The Administrator, in its sole discretion, may permit or
require a Participant to defer receipt of the payment of cash or the delivery of
Shares that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Administrator in its sole discretion.
19.    Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.
20.    No Rights as Stockholder. Except to the limited extent provided in
Sections 9(f) or 9(g), no Participant (nor any beneficiary) shall have any of
the rights or privileges of a stockholder of the Company with respect to any
Shares issuable pursuant to an Award (or exercise thereof), unless and until
Shares shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (or
beneficiary).
21.    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a





--------------------------------------------------------------------------------





Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local and foreign taxes (including the Participant’s FICA obligation)
required to be withheld with respect to such Award (or exercise thereof).
Notwithstanding any contrary provision of the Plan, if a Participant fails to
remit to the Company such withholding amount within the time period specified by
the Administrator (in its discretion), the Participant’s Award may, in the
Administrator’s discretion, be forfeited and in such case the Participant shall
not receive any of the Shares subject to such Award. For avoidance of doubt, the
Administrator may determine the fair market value of the Shares for tax purposes
upon settlement of an Award using such methodology as may be required by
Applicable Laws or as appropriate for administrative reasons.
22.    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and any Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan or
the applicable Award Agreement to the contrary, in the event that following the
Effective Date the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the Effective Date),
the Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
23.    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares having an aggregate Fair Market Value that does not exceed
the amount required to be withheld, (b) delivering to the Company already-owned
Shares having an aggregate Fair Market Value sufficient to satisfy the amount
required to be withheld, or (c) such other method as may be approved by the
Administrator and set forth in an Award Agreement. The number of Shares withheld
under subsection (a) shall be determined using rates up to, but not exceeding,
the maximum tax rates applicable in a particular jurisdiction on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered shall be determined as of the date that
the amount of the tax to be withheld is determined.
24.    Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
25.    Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.





--------------------------------------------------------------------------------





26.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
27.    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
28.    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).
29.    Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.







